FLETCHER, Chief Judge
(dissenting):
I believe the Government has failed to exhibit compliance with paragraph 140a (2), Manual for Courts-Martial, United States, 1969 ((Revised edition), concerning the right to counsel at the time of interrogation of the accused by agents of the Federal Bureau of Investigation and United States Army Investigators.
Paragraph 140a (2) of the Manual provides, in part, as follows:
A statement is obtained in violation of the warning requirements as to the right to counsel if a person [subject to the code or acting as an instrument of such a person or a unit of an armed force] . obtained it by official interrogation from an accused or suspect when he was in custody without having, before any questioning, warned him of his right to consult, and to have with him at the interrogation ... if the interrogation is a United States military interrogation, military counsel assigned to his case for the purpose. (Emphasis added).
I believe the language is unambiguous and not subject to the interpretation given it by the majority under the facts of this case.
I find that I am generally in agreement with the reasoning expressed by Judge Duncan in his dissent in United States v. Clark, 22 U.S.C.M.A. 571, 48 C.M.R. 78 (1973).